Name: Commission Regulation (EC) NoÃ 1137/2005 of 15 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 16.7.2005 EN Official Journal of the European Union L 185/1 COMMISSION REGULATION (EC) No 1137/2005 of 15 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 16 July 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 15 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 74,2 096 43,7 999 59,0 0707 00 05 052 68,2 999 68,2 0709 90 70 052 76,0 999 76,0 0805 50 10 388 64,8 524 71,9 528 55,5 999 64,1 0808 10 80 388 81,5 400 92,1 404 59,2 508 70,1 512 74,6 528 56,3 720 73,3 804 87,2 999 74,3 0808 20 50 388 86,4 512 73,3 528 57,5 800 31,4 999 62,2 0809 10 00 052 161,6 999 161,6 0809 20 95 052 292,1 400 309,8 999 301,0 0809 30 10, 0809 30 90 052 85,0 999 85,0 0809 40 05 528 109,1 624 111,4 999 110,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.